PER CURIAM.
The defendant was granted a delayed appeal pursuant to Baggett v. Wainwright, 229 So.2d 239 (Fla.1969). On the appeal, the single point presented urges reversal upon the ground that the original object from which his latent fingerprint was lifted was not produced in court. While no case supporting this proposition has been cited, it should be noted that the evidence showed that the object was not available to the State at the time of trial. No error has been shown. Cf. United States v. Sewar, 468 F.2d 236 (9th Cir. 1972); United States v. Herndon, 536 F.2d 1027 (5th Cir. 1976); *628and Smith v. State, 305 So.2d 868 (Fla. 3d DCA 1975).
Affirmed.